UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


IJEOMA MADUFORO,                  :
                                  :
          Plaintiff,              :
                                  :
     v.                           : Civil Action No. 09-0287 (JR)
                                  :
URBAN SERVICE SYSTEMS CORP.,      :
                                  :
          Defendant.              :

                             MEMORANDUM


          The plaintiff in this employment case complains of race

and gender discrimination and retaliation.    She asserts claims

under 42 U.S.C. § 1981 (count I, for harassment; count III, for

retaliation), and under the D.C. Human Rights Act (count II, for

harassment; count IV, for retaliation).      Count III was dismissed

on 5/26/09 because there is no cause of action under section 1981

for retaliation arising from gender discrimination, see dkt. #9.

The defendant moved for summary judgment 6/25/09 as to the only

other federal claim in the case, Count I, see dkt. #15.    Under

our Local Civil Rules, plaintiff had until 7/9/09 to file her

opposition to that motion, or at least to move for an extension

of time to do so.   She has filed nothing.   Defendant's motion for

summary judgment will accordingly be granted as conceded, and,

since the parties are non-diverse and I have dismissed all of

plaintiff's claims over which I had original jurisdiction, I will

decline to exercise supplemental jurisdiction over counts II and

IV and dismiss them mea sponte for want of subject matter
jurisdiction. 28 U.S.C. § 1367(c)(3).   An appropriate order

accompanies this memorandum.




                                     JAMES ROBERTSON
                               United States District Judge




                               - 2 -